Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 1 of 11 Page ID #:1931




   1
   2
   3
   4
   5
   6
                              UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    TAEK YOON,                                     Case No. CV 11-6792-VAP (KK)
  11                              Plaintiff,
  12                         v.                        FINAL REPORT AND
                                                       RECOMMENDATION OF UNITED
  13    LEE, ET AL.,                                   STATES MAGISTRATE JUDGE
  14                              Defendant(s).
  15
  16
  17          This Final Report and Recommendation is submitted to the Honorable
  18   Virginia A. Phillips, United States District Judge, pursuant to 28 U.S.C. § 636 and
  19   General Order 05-07 of the United States District Court for the Central District of
  20   California.
  21                                              I.
  22                        SUMMARY OF RECOMMENDATION
  23          On March 13, 2020, Defendants Gray and Saavedra (“Defendants”) filed a
  24   Motion for Sanctions seeking dismissal for Plaintiff’s failure to comply with Court
  25   orders to appear for his deposition (“Motion”). ECF Docket No. (“Dkt.”) 172. On
  26   June 3, 2020, the Court issued an Order to Show Cause Why this Action Should Not
  27   Be Dismissed for Failure to Prosecute and Comply with Court Orders (“OSC”). Dkt.
  28
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 2 of 11 Page ID #:1932




   1   184. For the reasons discussed below, the Court recommends GRANTING
   2   Defendants’ Motion and DISMISSING the action with prejudice.
   3                                               II.
   4                                      BACKGROUND
   5         On March 17, 2013, Plaintiff Taek Yoon (“Plaintiff”) constructively filed1 a
   6   Second Amended Complaint (“SAC”) pursuant to 28 U.S.C. § 1983. Dkt. 33. In the
   7   sole remaining claim, Plaintiff alleges Defendants were deliberately indifferent to
   8   Plaintiff’s safety from imminent attack by other inmates resulting in Plaintiff being
   9   attacked on October 19, 2007. Id.
  10         On November 26, 2018, Defendants filed an Answer.2 Dkt. 142.
  11         On November 27, 2018, the Court issued a Case Management and Scheduling
  12   Order (“CMO”) setting a discovery cut-off of June 28, 2019 and a substantive motion
  13   cut-off of July 29, 2019. Dkt. 143.
  14   A.    FIRST MOTION FOR SANCTIONS
  15         On June 6, 2019, Defendants served a notice of deposition on Plaintiff for his
  16   deposition to occur on June 21, 2019 at Defendants’ counsel’s office in Los Angeles,
  17   California. Dkt. 153-1, Declaration of Kenneth G. Lake in support of first motion for
  18   sanctions (“Lake 1st Decl.”), ¶ 2, Ex. A.
  19         On June 21, 2019, Plaintiff failed to appear for his deposition. Id., ¶ 4.
  20
  21
  22   1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
       to mail to court, the court deems the pleading constructively “filed” on the date it is
  23   signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); Douglas v. Noelle,
       567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule applies to § 1983 suits
  24   filed by pro se prisoners”). At the time Plaintiff filed the SAC he was still in custody
       and, therefore, entitled to the mailbox rule. On April 8, 2013, however, Plaintiff filed
  25   a notice that as of March 22, 2013 he no longer resided at a federal immigration
       detention center but at an address in South Korea. Dkt. 36.
  26   2 On December 21, 2017, the Ninth Circuit affirmed the dismissal of the claims in

  27   Plaintiff’s Third Amended Complaint, but found the District Court had failed to
       address the deliberate indifference to safety claim in the SAC, vacated the Judgment,
  28   and remanded for further proceedings as to the deliberate indifference to safety claim
       only. Dkt. 112.
                                                   2
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 3 of 11 Page ID #:1933




   1          On July 3, 2019, Defendants filed a motion for sanctions requesting the
   2   sanction of dismissal for Plaintiff’s failure to appear for deposition, or in the
   3   alternative, an order compelling Plaintiff to appear for deposition and pay monetary
   4   sanctions. Dkt. 153.
   5          On July 24, 2019, the Court granted Defendants’ ex parte application to
   6   continue the substantive motion cut-off to October 28, 2019. Dkt. 156.
   7          On August 21, 2019, the Court issued an Order denying without prejudice
   8   Defendants’ request for sanctions and granting Defendants’ request for an order
   9   compelling Plaintiff to appear for deposition. Dkt. 159. The Court further ordered:
  10   “Within five (5) days of the date of this Order, Defendants shall serve a notice of
  11   deposition on Plaintiff for the deposition to occur within thirty (30) days of the date
  12   of this Order. Plaintiff shall appear for his deposition on the date set forth on the
  13   notice of deposition.” Id. at 5.
  14   B.     SECOND MOTION FOR SANCTIONS
  15          On August 22, 2019, Defendants served a notice of deposition on Plaintiff for
  16   his deposition to occur on September 11, 2019 at 11:00 a.m. at Defendants’ counsel’s
  17   office in Los Angeles, California. Dkt. 160-1, Declaration of Kenneth G. Lake in
  18   support of section motion for sanctions (“Lake 2nd Decl.”), ¶¶ 3-4, Ex. A. The notice
  19   of deposition was received by Plaintiff on August 27, 2019. Id., ¶ 3.
  20          On September 11, 2019, Plaintiff failed to appear for his deposition. Id., ¶ 5.
  21   On September 11, 2019, Defendants’ counsel sent Plaintiff a letter requesting Plaintiff
  22   contact Defendants’ counsel by telephone to meet and confer regarding his failure to
  23   comply with the Court order to appear for his deposition. Id., ¶ 6.
  24          On September 17, 2019, Plaintiff emailed Defendants’ counsel explaining that
  25   until he received the correspondence from September 11, 2019, he had not
  26   understood whether he was required to visit Defendants’ counsel’s office by “taking
  27   air plane with a passport” or whether Defendants’ counsel would call him because he
  28   did not understand what a deposition required. Id., ¶ 7; dkt. 166 at 3-5, Supplemental
                                                    3
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 4 of 11 Page ID #:1934




   1   Declaration of Kenneth G. Lake (“Lake 2nd Suppl. Decl.”), ¶ 2, Ex. D. On September
   2   19, 2019, Defendants’ counsel responded via email to Plaintiff’s email and requested
   3   Plaintiff call Defendants’ counsel on September 20, 2019 at 8:00 a.m. PST. Lake 2nd
   4   Decl., ¶ 7. Defendants’ counsel did not receive a phone call from Plaintiff on
   5   September 20, 2019. Id.
   6         On September 22, 2019, Plaintiff emailed Defendants’ counsel requesting
   7   another date and time for Plaintiff to call Defendants’ counsel. Id., ¶ 8. On October
   8   18, 2019, Defendants’ counsel responded to Plaintiff’s email and requested Plaintiff
   9   call Defendants’ counsel on October 21, 2019 at 9:00 a.m. PST. Id., ¶ 9; Lake 2nd
  10   Suppl. Decl., Ex. D. Defendants’ counsel did not receive a phone call from Plaintiff
  11   on October 21, 2019. Id.
  12         On October 29, 2019, Defendants filed a second motion requesting the
  13   sanction of dismissal for Plaintiff’s failure to comply with a Court order to appear for
  14   deposition, or in the alternative, an order compelling Plaintiff to appear for deposition
  15   and pay monetary sanctions. Dkt. 160. In Plaintiff’s Opposition to the second
  16   motion for sanctions, he stated it was still not clear to him whether he is supposed to
  17   contact Defendants’ counsel by phone or “actually visit” the United States (and
  18   whether he has the U.S. Attorney General’s permission to do so). Dkt. 165.
  19         On October 31, 2019, the Court granted Defendants’ ex parte application to
  20   continue the substantive motion cut-off to January 10, 2020. Dkt. 164.
  21         On January 10, 2020, the Court granted Defendants’ ex parte application to
  22   continue the substantive motion cut-off to March 13, 2020. Dkt. 168.
  23         On January 14, 2020, the Court issued an Order granting in part and denying in
  24   part Defendants’ second motion for sanctions. Dkt. 169. The Court declined to issue
  25   terminating sanctions, but granted Defendants’ request to compel Plaintiff’s
  26   deposition and awarded Defendants their reasonable expenses caused by Plaintiff’s
  27   failure to appear for his September 11, 2019 deposition. Id.
  28   ///
                                                   4
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 5 of 11 Page ID #:1935




   1   C.    THIRD MOTION FOR SANCTIONS
   2         On January 16, 2020, Defendants’ counsel emailed Plaintiff a copy of the
   3   January 14, 2020 Order and a notice of deposition for Plaintiff to appear at
   4   Defendants’ counsel’s office in Los Angeles, California on February 3, 2020, which
   5   was served the same day. Dkt. 172-1, Declaration of Kenneth G. Lake in support of
   6   third motion for sanctions (“Lake 3rd Decl.”), ¶ 2, Exs. A, B. Plaintiff did not respond
   7   to Defendants’ counsel’s email. Id., ¶ 2.
   8         On February 3, 2020, Plaintiff failed to appear for his deposition. 3 Id., ¶ 3, Ex.
   9   C.
  10         On February 7, 2020, Defendants’ counsel sent Plaintiff an email advising him
  11   that he had failed to comply with the Court’s January 14, 2020 Order and requesting
  12   Plaintiff call him to meet and confer. Id., ¶ 4, Ex. D.
  13         On February 11, 2020, Plaintiff sent Defendants’ counsel an email stating he
  14   had called Defendants’ counsel and left a message at the time of the deposition on
  15   February 3, 2020. Id., ¶ 4.
  16         On March 13, 2020, the Court granted Defendants’ ex parte application to
  17   continue the substantive motion cut-off to May 15, 2020. Dkt. 174.
  18         On March 13, 2020, Defendants filed the instant third Motion seeking
  19   terminating sanctions, and alternatively evidentiary and monetary sanctions. Dkt. 172.
  20         On May 8, 2020, Plaintiff filed an Opposition noting “the post office did not
  21   accept this mail from April 1, 2020 . . . saying no airplane to the U.S.A. [due to]
  22   coronavirus.” Dkt. 181.
  23         On May 12, 2020, the Court granted Defendants’ ex parte application to
  24   continue the substantive motion cut-off to July 17, 2020. Dkt. 180.
  25
  26
  27
       3Plaintiff alleges he called Defendants’ counsel several times on February 3, 2020, but
       “no counsel or any person had received [Plaintiff’s] call.” Dkt. 181. The Court,
  28   however, notes Plaintiff’s statement is not signed and certified as true under penalty
       of perjury pursuant to 28 U.S.C. § 1746.
                                                   5
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 6 of 11 Page ID #:1936




   1         On May 21, 2020, Defendants filed a Reply.4 Dkt. 183.
   2   D.    ORDER TO SHOW CAUSE
   3         On June 3, 2020, the Court issued an OSC finding the action appeared subject
   4   to dismissal for Plaintiff’s failure to prosecute and comply with court orders. Dkt.
   5   184. Nevertheless, the Court noted, “in light of the current global pandemic
   6   involving the Coronavirus Disease 2019 (‘COVID-19’), it appears somewhat
   7   unreasonable for Defendants to continue to insist on Plaintiff traveling to Los
   8   Angeles to appear for a deposition, particularly in light of other possible alternatives
   9   to an ‘in-person’ deposition such as a remote deposition by videoconference.” Id. at
  10   6. The Court, therefore, ordered Plaintiff to respond to the OSC no later than June
  11   23, 2020 by filing a response (1) explaining why this action should not be dismissed
  12   for failure to prosecute and comply with Court orders, and (2) providing five dates
  13   between July 1, 2020 and July 14, 2020 when he is available to participate in a remote
  14   deposition by videoconference, or setting forth a concrete, alternate plan to provide
  15   Defendants with the discovery to which they are entitled, taking into consideration
  16   the Court’s need to manage its docket and move this case, which has been pending
  17   for almost a decade, towards resolution. Id. In addition, Plaintiff was specifically
  18   ordered to “email defense counsel a copy of his written response with the five dates
  19   for a video conference and/or an alternate plan” at Defendants’ counsel’s email
  20   address of record “no later than June 23, 2020”. Id. at 6 (emphasis in original).
  21         Plaintiff did not request an extension of time to respond to the OSC, and the
  22   Court did not receive a response to the OSC by the deadline set.
  23         On July 14, 2020, the Court issued the original Report and Recommendation
  24   recommending Defendants’ Motion should be granted and the action dismissed with
  25   prejudice for failure to prosecute and/or obey Court orders pursuant to Federal Rule
  26
  27   4 Defendants also allege Plaintiff has failed to pay the monetary sanctions awarded on
  28   January 14, 2020. Dkt. 183. The Court, however, notes Defendants’ statement is not
       signed and certified as true under penalty of perjury pursuant to 28 U.S.C. § 1746.
                                                    6
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 7 of 11 Page ID #:1937




   1   of Civil Procedure 41(b). Dkt. 186. The parties were concurrently notified that any
   2   objections to the original Report and Recommendation were due by August 14, 2020.
   3   Dkt. 185.
   4          On July 20, 2020, the Court received Plaintiff’s Response to the OSC, which
   5   was mailed from South Korea on June 21, 2020. Dkt. 187. Plaintiff alleges he has no
   6   intention to disobey court orders, argues the case should not be dismissed “because of
   7   the public interest” and “because he desires to get a pardon in his case BA141348 and
   8   KA044269”, and provides five dates between July 2 and July 13, 2020 when he would
   9   be available for “video proceeding” (but states he “desires to go to [defense] counsel’s
  10   office by an air plane”). Id.
  11          The matter thus stands submitted.
  12                                              III.
  13                                       DISCUSSION
  14   A.     APPLICABLE LAW
  15          Rule 37(b)(2)(A)(v) of the Federal Rules of Civil Procedure authorizes the
  16   sanction of dismissal against parties who disobey a court’s discovery orders. See Nat’l
  17   Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 96 S. Ct. 2778, 49 L. Ed.
  18   2d 747 (1976); Sigliano v. Mendoza, 642 F.2d 309, 310 (9th Cir. 1981). To justify the
  19   imposition of case-dispositive sanctions, the Court must find that the discovery
  20   violations were due to “willfulness, bad faith, or fault of the party.” Commodity
  21   Futures Trading Comm’n v. Noble Metals Int’l, Inc., 67 F.3d 766, 770-71 (9th Cir.
  22   1995), cert. denied, 519 U.S. 815, 117 S. Ct. 64, 136 L. Ed. 2d 26 (1996); see also
  23   Societe Internationale v. Rogers, 357 U.S. 197, 212, 78 S. Ct. 1087, 2 L. Ed. 2d 1255
  24   (1958). Disobedient conduct not outside the control of the litigant is all that is
  25   required to demonstrate willfulness, bad faith, or fault. Henry v. Gill Indus, Inc., 983
  26   F.2d 943, 948-49 (9th Cir. 1993); see also Fair Hous. of Marin v. Combs, 285 F.3d
  27   899, 905 (9th Cir. 2002). In evaluating the propriety of sanctions, the Court considers
  28   “all incidents of a party’s misconduct.” Adriana Int’l Corp. v. Thoeren, 913 F.2d
                                                   7
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 8 of 11 Page ID #:1938




   1   1406, 1411 (9th Cir. 1990), cert. denied, 498 U.S. 1109, 111 S. Ct. 1019, 112 L. Ed. 2d
   2   1100 (1991).
   3          In addition, “[t]his Court has the inherent power to dismiss a case, with
   4   prejudice, for lack of prosecution.” Attebery v. Uhl, No. 2:10-CV-01341-MCE, 2012
   5   WL 3150273, at *1 (E.D. Cal. Aug. 1, 2012) (citing Link v. Wabash Railroad Co., 370
   6   U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962)); see Fed. R. Civ. P. 41(b);
   7   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (noting district courts have
   8   sua sponte authority to dismiss actions for failure to prosecute or to comply with
   9   court orders, stating standard applied in dismissal for failure to prosecute); Ferdik v.
  10   Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (ordering dismissal for failure to
  11   comply with court orders).
  12          In deciding whether to dismiss for failure to prosecute or comply with court
  13   orders, a district court must consider five factors: “(1) the public’s interest in
  14   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
  15   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases
  16   on their merits; and (5) the availability of less drastic sanctions.” Omstead, 594 F.3d
  17   at 1084 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)); see also
  18   Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th
  19   Cir. 2007) (applying factors where party failed to comply with discovery orders). “The
  20   first two of these factors favor the imposition of sanctions in most cases, while the
  21   fourth cuts against a default or dismissal sanction. Thus, the key factors are prejudice
  22   and availability of lesser sanctions.” Wanderer v. Johnston, 910 F.2d 652, 656 (9th
  23   Cir. 1990).
  24   B.     ANALYSIS
  25          Here, the factors weigh strongly in favor of granting Defendants’ Motion.
  26          The first two factors -- public interest in expeditious resolution of litigation and
  27   the court’s need to manage its docket -- weigh in favor of dismissing the SAC.
  28   Plaintiff has failed to diligently prosecute this action based on his apparent inability or
                                                    8
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 9 of 11 Page ID #:1939




   1   unwillingness to contact Defendants’ counsel to meaningfully meet and confer
   2   regarding Plaintiff’s repeated failure to appear for deposition. In addition, Plaintiff
   3   has failed to comply with two Court orders directing Plaintiff to appear for deposition.
   4   Despite Plaintiff’s noncompliance, the Court provided Plaintiff a final opportunity to
   5   propose dates for a remote deposition (or an alternate plan to provide Defendants
   6   with the discovery to which they are entitled). Plaintiff, however, failed to timely
   7   advise Defendants’ counsel of his availability for a remote deposition5 and his
   8   proposed “alternate plan” is to appear in person. See dkt. 187. Finally, over one year
   9   has passed since the Court first ordered Plaintiff to appear for his deposition. This
  10   repeated failure to participate and failure to abide by Court orders prevents the
  11   expeditious resolution of litigation and impedes the Court’s need to manage its
  12   docket.
  13          The third factor -- prejudice to Defendants -- also weighs in favor of dismissing
  14   the SAC. The discovery cut-off was June 28, 2019 and the Court has continued the
  15   substantive motion cut-off five times. Dkts. 143, 156, 164, 168, 174, 180.
  16   Defendants first noticed Plaintiff’s deposition for June 21, 2019 – over one year ago.
  17   Lake 1st Decl., ¶ 2, Ex. A. Plaintiff’s failure to appear for his deposition, or properly
  18   meet and confer regarding his deposition, has deprived Defendants “of any
  19   meaningful opportunity to follow up on [] time-sensitive information or to
  20   incorporate it into litigation strategy.” Fair Hous. of Marin, 285 F.3d at 906. Under
  21   these circumstances, Plaintiff’s refusal to comply with his discovery obligations
  22   prejudices Defendants’ ability to defend themselves and adequately prepare for trial.
  23   See Adriana Int’l Corp., 913 F.2d at 1412 (“[R]epeated failure of [plaintiffs] to appear
  24   at scheduled depositions compounded by their continuing refusal to comply with
  25
  26   5 Plaintiff alleges he “also will send th[ese] facts [regarding his availability] to the
  27   [defense] counsel through the email of counsel.” Dkt. 187 at 3. The Court, however,
       notes Plaintiff’s statement is not signed and certified as true under penalty of perjury
  28   pursuant to 28 U.S.C. § 1746 and does not state when (or whether) such email was
       sent to defense counsel.
                                                      9
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 10 of 11 Page ID #:1940




    1   court-ordered production of documents constitutes an interference with the rightful
    2   decision of the case.”); Reddy v. Gilbert Med. Transcription Serv., Inc., No. CV 10-
    3   0524-JFW (DTB), 2011 WL 13176583, at *6 (C.D. Cal. Feb. 4, 2011), aff’d, 467 F.
    4   App’x 622 (9th Cir. 2012) (dismissing case, finding “plaintiff’s ‘repeated failure to
    5   provide [discovery] in a timely fashion [has] prejudiced the ability of [the defendants]
    6   to prepare their case for trial’”).
    7          The fourth factor -- resolution of cases on their merits -- always weighs against
    8   dismissal. See Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011). Under the
    9   circumstances of this case, however, the policy favoring resolution on the merits does
   10   not outweigh Plaintiff’s repeated failure to comply with his discovery obligations and
   11   court orders. Id.
   12          The fifth factor -- availability of less drastic sanctions -- also weighs in favor of
   13   dismissing the SAC. The record demonstrates Plaintiff has been given numerous
   14   opportunities to comply with his discovery obligations. In addition, Plaintiff
   15   continues to disregard his discovery obligations and Court orders despite lesser
   16   monetary sanctions having previously been imposed by this Court on January 14,
   17   2020. See dkt. 169. While dismissal should not be entered unless Plaintiff has been
   18   notified dismissal is imminent, see W. Coast Theater Corp. v. City of Portland, 897
   19   F.2d 1519, 1523 (9th Cir. 1990), Plaintiff received further notification with the original
   20   Report and Recommendation and the accompanying notice of the right to file
   21   objections. Dkts. 185, 186.
   22          Finally, Plaintiff fails to demonstrate his refusal to comply with his discovery
   23   obligations or Court orders is outside his control. Rather, Plaintiff’s repeated failure
   24   to communicate with Defendants’ counsel, file a motion for protective order before
   25   failing to appear at his Court ordered depositions, or comply with Court orders
   26   demonstrates a willful disregard for discovery rules and court orders. See Sanchez v.
   27   Rodriguez, 298 F.R.D. 460, 470 (C.D. Cal. 2014) (“A party’s lack of counsel may be
   28   considered in evaluating the willfulness of discovery violations and the failure to obey
                                                     10
Case 2:11-cv-06792-VAP-KK Document 188 Filed 09/17/20 Page 11 of 11 Page ID #:1941




    1   court orders and in weighing the other factors regarding dismissal, but pro se status
    2   does not excuse intentional noncompliance with discovery rules and court orders.”).
    3            Accordingly, after weighing the relevant factors, the Court finds Plaintiff’s
    4   repeated refusal to appear for his deposition, properly meet and confer, and comply
    5   with Court orders demonstrates willful misconduct sufficient to justify the imposition
    6   of case-dispositive sanctions. See Fair Hous. of Marin, 285 F.3d at 905; see also
    7   Saravia v. Dynamex, Inc., No. C 14-05003-WHA, 2016 WL 5952700, at *4 (N.D. Cal.
    8   Sept. 30, 2016) (dismissing plaintiffs from action with prejudice, where plaintiffs failed
    9   to offer any excuse for repeatedly failing to appear at their depositions); Attebery,
   10   2012 WL 3150273, at *1 (dismissing action with prejudice for failure to respond to
   11   discovery, appear at deposition, or pay previously ordered monetary sanctions).
   12   Hence, the Court finds the case should be dismissed with prejudice for failure to
   13   prosecute and/or obey Court orders pursuant to Federal Rule of Civil Procedure
   14   41(b).
   15                                                IV.
   16                                    RECOMMENDATION
   17            IT IS THEREFORE RECOMMENDED that the District Court issue an
   18   order: (1) accepting the findings and recommendations in this Final Report and
   19   Recommendation; (2) GRANTING Defendants’ Motion; and (3) DISMISSING the
   20   action with prejudice.
   21
   22   Dated: September 17, 2020
   23                                              HONORABLE KENLY KIYA KATO
                                                   United States Magistrate Judge
   24
   25
   26
   27
   28
                                                     11
